USCA11 Case: 21-11222     Date Filed: 03/14/2022    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11222
                   Non-Argument Calendar
                   ____________________

CLAUDETTE STEELE,
                                              Plaintiff-Appellant,
versus
BIRMINGHAM JEFFERSON CIVIC CENTER AUTHORITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 2:17-cv-02139-SGC
                   ____________________
USCA11 Case: 21-11222        Date Filed: 03/14/2022      Page: 2 of 12




2                       Opinion of the Court                 21-11222


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Claudette Steele sued her former employer, the Birming-
ham Jefferson Civic Center Authority (“BJCC”), alleging that it ter-
minated her employment based on race in violation of Title VII, 42
U.S.C. § 2000e-2(a)(1). The district court granted summary judg-
ment to BJCC. It found that Steele failed to show she was treated
worse than a similarly situated employee outside of her protected
class or to present other evidence sufficient to create a triable issue
of discrimination. After careful review, we affirm.
                                  I.
       Steele, an African-American female, was employed in some
capacity by BJCC for over thirty years, working her way up from
housekeeper to Custodial Services Manager, the position she held
from 2008 until her termination in 2016. In that role, Steele was
broadly responsible for ensuring that BJCC—an entertainment
venue whose facilities included exhibition halls, an arena, a concern
hall, and a theater—was presentable to the public. She supervised
around twenty full-time housekeepers and groundskeepers, in ad-
dition to contract laborers.
      BJCC considered Steele a “stellar” performer until shortly
before her termination. She consistently received excellent yearly
performance reviews, with evaluators commenting positively on
her leadership, management, communication, and motivational
USCA11 Case: 21-11222       Date Filed: 03/14/2022    Page: 3 of 12




21-11222               Opinion of the Court                       3

skills. And with Steele in charge, the BJCC complex was the clean-
est it had been in a long time, according to the Director of Human
Resources, Elma Bell.
       In August 2016, however, the CEO of BJCC, Tad Snider, re-
ceived an anonymous email complaint about Steele. The email
pleaded that the “housekeeping department is in need of help” due
to “mistreat[ment], unfairness, bribery, threats, [and] gossip” by
Steele. Suggesting there was widespread discontent with Steele,
the email alleged that she showed favoritism to those who gave her
food or money in overtime and weekend scheduling, gossiped
about employees’ personal matters outside the department, and
spoke disrespectfully to employees.
       BJCC retained Michael Quinn, a retired employment law-
yer, to investigate the email’s allegations. On November 7, 2016,
Bell informed Steele she was being placed on leave with pay until
the conclusion of Quinn’s investigation. Over the next few days,
Quinn interviewed approximately 20 people, including Steele’s
boss, her assistant manager, her full-time employees, and a contract
worker who was implicated in some of the alleged improper gift
giving.
       While some of the interviewees had positive or neutral
things to say about Steele, at least half described Steele’s manage-
ment in negative terms. And many of the complaints echoed alle-
gations in the anonymous email, including that she bullied and
threatened employees and talked to them like children, made over-
time and weekend scheduling decisions based on favoritism and
USCA11 Case: 21-11222        Date Filed: 03/14/2022     Page: 4 of 12




4                      Opinion of the Court                 21-11222

retaliation, gossiped about employees’ personal business, made
people cry, and told employees that upper management did not
like or care about the concerns of Black employees. Multiple em-
ployees recounted how Steele harassed an employee for several
hours after he complained to Human Resources about a decision
she made. Other employees reported Steele was demeaning and
disrespectful in handling scheduling requests for difficult personal
issues. One employee reported that half of the employees were
thinking of leaving because of the way they were treated by Steele.
Bell, who participated in the interviews with Quinn, testified some
of the individuals interviewed “[sat] in from of [them] in tears, cry-
ing profusely, begging [them], pleading with [them] not to disclose
what they were telling [them] because of fear of retaliation [by
Steele].”
        After completing his investigation, Quinn concluded it was
obvious Steele had created a serious problem in Custodial Services.
He attributed the problem to Steele’s unprofessional management
style, as exemplified by her “mean and disrespectful” treatment of
the employees under her supervision, exhibition of favoritism to-
wards certain employees, gossiping about employees’ personal
lives, discriminatory comments about her white supervisors, and
retaliatory conduct towards employees who complained about her
to her superiors. He also found that Steele’s supervisor, David
Smith, was not aware of this unprofessional conduct because em-
ployees were afraid to complain to him.
USCA11 Case: 21-11222        Date Filed: 03/14/2022     Page: 5 of 12




21-11222               Opinion of the Court                         5

        Based on his findings, Quinn recommended that BJCC exer-
cise one of three options: (1) remove all Steele’s supervisory re-
sponsibilities while allowing her to retain her position as Custodial
Services Manager, (2) transfer Steele to another position, or (3) ter-
minate Steele’s employment, if neither of the first two options was
feasible. BJCC determined it was not feasible to strip Steele of her
supervisory responsibilities while allowing her to retain her posi-
tion, given the employees’ accounts of retaliatory conduct and fear
of retaliation. Moreover, there was not another available and ap-
propriate position to which Steele could be transferred, according
to Bell. Concluding that the first two options were not feasible,
BJCC opted to terminate Steele’s employment, effective Novem-
ber 18, 2016. Snider upheld her termination on appeal, stating in a
letter than the decision was based on corroborated complaints of
Steele’s unprofessional and disrespectful management style.
       Steele filed a charge of discrimination with the Equal Em-
ployment Opportunity Commission (“EEOC”) and then a lawsuit
against BJCC in federal district court. Steele’s pro se complaint
originally alleged race and sex discrimination in violation of both
Title VII and 42 U.S.C. § 1983. After retaining counsel, Steele vol-
untarily abandoned her § 1983 claims and her Title VII sex-discrim-
ination claim.
USCA11 Case: 21-11222            Date Filed: 03/14/2022        Page: 6 of 12




6                         Opinion of the Court                      21-11222

        The district court 1 granted summary judgment to BJCC.
The court concluded that Steele’s race-discrimination claim failed
because she could not identify a valid comparator outside her pro-
tected class who engaged in similar misconduct but received more
favorable treatment. The court found that no valid comparison
could be made between BJCC’s treatment of the Director and As-
sistant Director of Sales, Susette Hunter and Renee Browning, who
were white, following a similar investigation by Quinn, because
their misconduct was “qualitatively and quantitively different”
than Steele’s. This appeal followed.
                                      II.
        We review de novo a district court’s summary-judgment
ruling, construing the evidence and drawing all reasonable infer-
ences in favor of Steele, the nonmoving party. Tolar v. Bradley
Arant Boult Commings, LLP, 997 F.3d 1280, 1288–89 (11th Cir.
2021). Summary judgment is appropriate if “the movant show that
there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
genuine factual dispute exists if a reasonable jury could return a
verdict for the nonmoving party. Wilson v. B/E Aerospace, Inc.,
376 F.3d 1079, 1085 (11th Cir. 2004).




1 We use “district court” or “court” to refer to the magistrate judge, who ex-
ercised full jurisdiction by consent of the parties. See 28 U.S.C. § 636(c)(1).
USCA11 Case: 21-11222        Date Filed: 03/14/2022     Page: 7 of 12




21-11222               Opinion of the Court                         7

        As relevant here, Title VII makes it unlawful for employers
to base employment decisions on race. 42 U.S.C. § 2000e-2(a)(1).
Although we often apply a burden-shifting framework when eval-
uating Title VII claims at summary judgment, the “crux of the anal-
ysis” is simply “whether the plaintiff has offered sufficient evidence
to establish a genuine issue of discrimination.” Quigg v. Thomas
Cnty. Sch. Dist., 814 F.3d 1227, 1240 (11th Cir. 2016).
       To prove discriminatory intent, Steele points to two white
employees who, in her view, were treated more favorably, despite
engaging in similar misconduct. She claims that both Hunter and
Browning engaged in misconduct that, like Steele, made them sub-
ject to immediate discharge, but they received counseling and
training instead of being terminated.
       When a plaintiff seeks to prove discrimination with evidence
that a similarly situated employee outside her protected class was
treated more favorably than she was, she must show that the com-
parator was “similarly situated in all material respects.” Lewis v.
City of Union City, 918 F.3d 1213, 1226–27 (11th Cir. 2019) (en
banc). A valid comparator ordinarily is someone who engaged in
the same basic conduct as the plaintiff, who was subject to the same
employment policies and decisionmaker, and who shared the
plaintiff’s employment or disciplinary history. Id. at 1227–28.
       Here, the district court properly granted summary judg-
ment because the evidence, even in the light most favorable to
Steele, does not support a reasonable inference that her termina-
tion was motivated by her race. Steele’s two proffered
USCA11 Case: 21-11222        Date Filed: 03/14/2022     Page: 8 of 12




8                      Opinion of the Court                 21-11222

comparators are not similarly situated in all material respects, and
she presents no other evidence suggestive of discriminatory intent
or pretext in BJCC’s explanation of its actions.
       First, it is undisputed that BJCC based its termination deci-
sion on a thorough, third-party investigation, which found that
Steele engaged in threatening and intimidating conduct towards
her employees. Under BJCC policies, such conduct “may” subject
an employee to immediate discharge without prior progressive dis-
cipline. While Steele disputes the allegations against her, she offers
no reason to doubt that many employees spoke against her during
the investigation or that BJCC relied on those comments in good
faith. See Smith v. Papp Clinic, P.A., 808 F.2d 1449, 1452–53 (11th
Cir. 1987) (“[I]f the employer fired an employee because it honestly
believed that the employee had violated a company policy, even if
it was mistaken in such belief, the discharge is not ‘because of
race.’”).
        Second, we agree with the district court that Hunter and
Browning are not valid comparators. To begin with, that BJCC’s
policies may have authorized termination of Hunter or Browning
is not alone sufficient to create an inference of discrimination. The
decision to terminate remained discretionary under the relevant
policies. So the question is whether there is sufficient evidence to
show that BJCC exercised its discretion in Steele’s case in a discrim-
inatory manner. And to assess that question, we must evaluate
whether Browning’s and Hunter’s situations were similar in “all
material respects.” See Lewis, 918 F.3d at 1227–28.
USCA11 Case: 21-11222       Date Filed: 03/14/2022   Page: 9 of 12




21-11222              Opinion of the Court                       9

        The record shows that, shortly before the Steele investiga-
tion, BJCC had hired Quinn to investigate and mediate a conflict
between Hunter and Browning, the Director and Assistant Direc-
tor of Sales, respectively. Previously friends, Hunter and Browning
ran into conflict after Browning was hired, leading to Browning’s
repeated complaints to Human Resources about Hunter and a hos-
tile work environment. After conducting multiple interviews,
Quinn concluded that Hunter had an aggressive and at times abra-
sive personality, which followed over into her management style,
leading to some employee complaints and actions that bordered on
insubordination. On the other hand, multiple employees reported
issues with Browning’s responsiveness, work ethic, and attitude.
Finding fault on both sides but nothing worthy of termination,
Quinn recommended professional management training for
Hunter, and limiting contact with Browning. For Browning, he
recommended that she improve her communication skills and be
more responsive. BJCC ultimately hired a leadership coach for
Hunter and implemented a plan to limit contact.
       Browning is not a valid comparator. Browning’s miscon-
duct involved performance deficiencies typified by unavailability
and unresponsiveness, and allegedly showing up for work smelling
of alcohol. It did not relate to her management of any other em-
ployee, as it did for Steele.
       Because Browning did not engage in the same basic miscon-
duct as Steele, she is not a proper comparator. See Lewis, 918 F.3d
at 1227–28. Whether Browning’s misconduct could be viewed as
USCA11 Case: 21-11222       Date Filed: 03/14/2022     Page: 10 of 12




10                     Opinion of the Court                 21-11222

worse than Steele’s misconduct, as Steele asserts, it “is not our role
to second-guess the wisdom of an employer’s business decisions—
indeed the wisdom of them is irrelevant—as long as those decisions
were not made with a discriminatory motive.” Alvarez v. Royal
Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010). And no
inference of discriminatory motive can be drawn from BJCC’s dif-
ferent treatment of different situations.
       Nor is Hunter a valid comparator. As the district court ob-
served, there are some similarities between Hunter and Steele.
Both were described as “abrasive” personalities with sometimes
“unprofessional” management styles, which had led to workplace
conflict. “But [that] broad-brush summary glosses over critical dif-
ferences.” Lewis, 918 F.3d at 1230.
       Although Hunter’s personality sometimes made her difficult
to work with, her misconduct was, as the district court put it, both
qualitatively and quantitively different than Steele’s misconduct.
Quinn’s report about Hunter indicated that, aside from Browning,
one other employee had resigned due to conflict with Hunter. In
contrast to these relatively isolated issues, Quinn’s report about
Steele described fairly widespread discontent among employees su-
pervised by Steele. And significantly, there is no indication in
Quinn’s report that Hunter, unlike Steele, had retaliated against
employees who had gone to Human Resources or upper manage-
ment to complain about her, or had otherwise abused her manage-
ment and scheduling authority to reward or retaliate. Because of
Steele’s threatening and intimidating conduct, according to Bell,
USCA11 Case: 21-11222       Date Filed: 03/14/2022     Page: 11 of 12




21-11222               Opinion of the Court                        11

some of the interviewees were “in tears, crying profusely, begging
[them], pleading with [them] not to disclose what they were telling
[them] because of fear of retaliation [by Steele].” Nothing of the
kind was reported about Hunter. So despite some similarities, ma-
terial differences between Steele’s and Hunter’s situations support
BJCC’s exercise of its discretion to terminate in Steele’s case but
not in Hunter’s. See Lewis, 918 F.3d at 1228 (“An employer is well
within its rights to accord different treatment to employees who
are differently situated in ‘material respects.’”).
        Nor does Steele meaningfully dispute BJCC’s evidence that
it considered multiple options, as proposed by Quinn, but viewed
termination as the only feasible one. According to Bell, it was not
feasible to remove Steele from supervision duties in her current po-
sition, given the employees’ accounts of retaliatory conduct and
fear of retaliation, and no suitable positions were open for transfer.
Bell explained that, as a result, BJCC believed termination was the
only viable open to protect the employees.
       Finally, while the lack of a comparator is not necessarily dis-
positive at summary judgment, see Smith v. Lockheed-Martin
Corp., 644 F.3d 1321, 1328 (11th Cir. 2011), the record here lacks
any circumstantial evidence from which a jury could otherwise in-
fer that Steele’s termination was motivated even in part by her
race. Accordingly, the district court properly granted summary
judgment to BJCC on Steele’s claim of race discrimination.
USCA11 Case: 21-11222      Date Filed: 03/14/2022    Page: 12 of 12




12                    Opinion of the Court                21-11222

                                III.
      In sum, we affirm the district court’s grant of summary judg-
ment on Steele’s race-discrimination claim under Title VII.
      AFFIRMED.